IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEVEN BURDA,                                :   No. 384 MAL 2020
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
DEPARTMENT OF HUMAN SERVICES,                :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED. The Application for Transfer & Review of Complete Certified Record from

Commonwealth Court at Docket 162 CD 2018 is DENIED.